DETAILED ACTION
Status of the Claims
	Claims 1-5 and 7-27 are pending in the instant application. Claims 1-5, and 7-11 have been withdrawn based upon Restriction/Election. Claims 12-27 are being examined on the merits in the instant application. Claims 22-23 are currently amended and claims 24-27 are new.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 03/26/2018, the filing date of the instant application. Applicant's claim for domestic priority to U.S. Provisional Application Nos. 62/606,153 (hereafter‘153) (01/26/2018) and 62/476,921 (hereafter ‘921) (03/27/2017), however, neither of these applications disclose the claimed range of dextromethorphan hydrobromide in amounts from about 6 mg/mL to about 25 mg/mL (instant claim 12) or amounts from about 7 mg/mL to about 11 mg/mL (instant claim 13). The examiner does not find support 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Scope of the Claimed Invention:
	Applicants claim an antitussive syrup formulation, said antitussive syrup comprising: (a) water; (b) dextromethorphan hydrobromide (DXM) in amounts from about 6 mg/mL to about 25 mg/mL; and (c) sweetener, said sweetener being one or more sweeteners selected from the group consisting of sugars, said sugars being present in amounts from about 200 mg/mL to about 800 mg/mL, and sugar substitutes, said sugar substitutes being present in amounts from about 2 mg/mL to about 100 mg/mL (instant claim 12). And further claim “wherein said dextromethorphan hydrobromide is not complexed with sustained-release matrices.” (instant claim 22). And further that “wherein said syrup is a not an extended-release formulation providing extended release of protonated dextromethorphan.” (instant claim 23).
	Claims 22 and 23 are seen as introducing new matter, claim 22 because the claimed subject matter goes beyond what is described in the as-filed Application, and claim 23 because “extended-release” or “extended release” is not described in the as-filed Application.
Disclosure of the Instant Application:

	The instant specification further describes that the DXM HBr may be formulated at a concentration of from about 6 to about 25 mg/mL, preferably from about 7 to about 10 mg/mL, and the liquid DXM HBr “will approach saturation when fully formulated so as to minimize the volume of formulation required to deliver a single dose of active ingredient while still passing required testing.” (p. 9, lines 18-29).
	The instant specification describes that the formulation “may include one or more antitussive active ingredient. Menthol, for example, may be added to provide more immediate cough relief.” (p. 9, line 30 through p. 10, line 1).
	The instant specification discloses the inclusion of “Sweet tasting encapsulating agents, such as propylene glycol […].” “to facilitate dissolution of DXM HBr and other active ingredients […].” (p. 10, lines 7-13).
sustained-release matrices, and coloring agents. Preferred excipients will be those listed for use in OTC drug formulations.” [emphasis added] (p. 11, lines 13-17). Applicants describe Example 2 including the following ingredients:

    PNG
    media_image1.png
    422
    755
    media_image1.png
    Greyscale

(p. 15). And describes that “Two milliters of the resulting formulation contain 20 mg DXM HBr, an adult, 4-hour dosage indicated in the Final Monograph for antitussives. Three milliters of the resulting formulation contain 30 mg of DXM HBR, a recommended adult, 6 to 8-hour dosage. Thus, it is believed that a 3 ml dose of the formulation will be effective in suppressing coughs in adults for a period of 6-8 hours.” (p. 16, lines 12-16).

Discussion:
	Regarding instant claim 22, the instant specification mentions “sustained-release matrices” exactly once under the heading “Other Excipients” and expressly does not describe dextromethorphan hydrobromide being complexed with or uncomplexed with this excipient species. Thus, the claim is properly rejected as introducing new matter which the as-filed Application does not provide proper descriptive support under 35 U.S.C. 112(a). The examiner notes that, what would be supported, is that the formulation does not contain a sustained release matrix, not that the drug is not complexed with a sustained release matrix1, as now claimed.
any description of a release profile for the dextromethorphan hydrobromide in the as-filed Application. Applicants can rely on inherent support in the Example, however, Applicants still must provide a basis for such disclosure which the examiner does not find in the instant case. (see, e.g., MPEP §2163-II(A)(3)(b) stating in part that, “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.). And while the Example(s) may inherently include this feature the burden is still on Applicants to provide (i.e. point to pages, line numbers, Examples, Figures, etc.; or extrinsic evidence such as Patent documents or other non-patent literature) proper descriptive support in the Application as filed.
Response to Arguments:
	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant’s argument that (1) dextromethorphan Hydrobromide (DXM HBr) is a term of art that denotes a distinct and definite chemical substance lacking any complexed sustained-release matrices, and (2) the process of Example 2 inherently produces an antitussive syrup comprising DXM HBr that is not complexed with a sustained-release matrix and thus, inherently discloses such syrups, is not convincing because the proviso is not commensurate with the as-filed disclosure. Applicants can exclude sustained-release matrices form the claimed compositions but carving out a subset is improper in this case as the disclosure does not support the claimed scope. The examiner refers Applicants to MPEP §2173.05(i), particularly stating, in part, that: “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Accordingly, the rejection of claim 22 is maintained.
	Applicants have provided no arguments for the examiner to respond to regarding instant claim 23 which has been amended in a way that still introduces new matter.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 24-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Instant claim 12 requires (a) water; (b) dextromethorphan hydrobromide in amounts from about 6 to about 25 mg/mL; and (c) sweetener, said sweetener being one or more sweeteners selected from the group consisting of sugar, said sugars being present in amounts from about 200 to about 800 mg/ml, and sugar substitutes, said sugar substitutes being present in amounts from about 2 to about 100 mg/ml. The instant specification does not expressly disclose the claim term “aqueous syrup” and therefore does not define this claim term. The examiner cites the dictionary definition2 of “aqueous” as “b : made from, with, or by water” thus in requiring water in item (a) of instant claim 12, the claim requires “(a) water” and is a syrup as it requires “(c) a sweetener”, accordingly claim 12 defines an aqueous syrup and claim 24 does not further limit the subject matter of the parent claim. Similarly, claims 25-.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 12-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over DUBEY (US 2015/0056288; published February, 2015) in view of DOBROZSI (US 6,846,495; published January, 2005).
Applicants Claims
	Applicant claims an antitussive syrup formulation, said antitussive syrup comprising: (a) water; (b) dextromethorphan hydrobromide (DXM) in amounts from about 6 mg/mL to about 25 mg/mL; and (c) sweetener, said sweetener being one or more sweeteners selected from the group consisting of sugars, said sugars being present in amounts from about 200 mg/mL to about 800 mg/mL, and sugar substitutes, said sugar substitutes being present in amounts from about 2 mg/mL to about 100 mg/mL (instant claim 12).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DUBEY teaches a liquid pharmaceutical composition (e.g. a suspension) comprising dextromethorphan hydrobromide as coated drug resin beads equivalent to 30 mg dextromethorphan hydrobromide (DXM) per 5ml (6 mg/ml), propylene glycol at 40-60 mg/5mL (8-12 mg/ml), high fructose com syrup at 820-860 mg/5ml (164-172 mg/ml), pharma grade sugar at 1400-1600 mg/ml (280-320 mg/ml), purified water as well as orange flavour ([0092]-[0093] Example 1) (instant claims 12-15, 18 & 20 concentration of dextromethorphan). The examiner is interpreting the disclosed 6 mg/mL as being about 7 mg/mL as claimed in instant claim 13. The encapsulating agent is disclosed by applicants as propylene glycol (instant specification, p. 10, lines 1-11), and disclosed by DUBEY as a suspending agent ([0088]) (instant claim 18). DUBEY expressly teaches the amount of propylene glycol in Example 1 is in the range of 40-60 mg/5 mL (8-12 mg/mL). The compositions of DUBEY include syrups (i.e. including water, DXM HBr and a sugar such as corn syrup) and aqueous suspensions (claim 8)(instant claim 24). Regarding instant claim 25-27, the claims simply describe the properties of DXM HBr in aqueous solution which is taught by DUBEY (claim 8)(see, e.g., Declaration filed 02/01/2021, items 48-49).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DUBEY is that DUBEY does not expressly teach the inclusion of a sugar substitute in an amount of about 2-100 mg/mL or the propylene glycol is present in an amount of about 75-125 mg/mL.
	DOBROZSI teaches compositions for improved delivery of active agents (see whole document), including liquid elixirs (abstract). DOBROZSI teaches the inclusion of artificial sweeteners (i.e. sugar substitutes) including aspartame, saccharin, and sucralose among others (col. 5, last paragraph) included in an amount of from about 0.001-10% (i.e. 0.01-100 mg/mL) (col. 6, lines 4-10). DOBROZSI teaches saccharin in an amount of 0.3% (3 mg/mL) (Example I)(instant claims 16-17).
	DOBROZSI teaches the inclusion of an anhydrous solvent, particularly a water-soluble or water-miscible solvent such as propylene glycol (col. 5, lines 27-30). DOBROZSI teaches the water-soluble or water-miscible solvent is present in the broad range of about 60-66.975% (600-1000 mg/mL) (claims 6, 9) and includes examples with 5% (50 mg/mL) propylene glycol (Examples I, II, V, VI, VII, VIII & X). The cited references do not expressly teach the propylene glycol is within the specific range of 75-125 mg/mL however the prior art clearly teaches amounts above and below this range in liquid dextromethorphan compositions such that it would 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dextromethorphan hydrobromide syrup formulation including about 7 mg/mL DXM, a sweetener such as a sugar and propylene glycol suspending agent/solvent, as suggested by DUBEY, and further to include a sugar substitute such as saccharin as suggested by DOBROZSI in order to improve the sensory experience of the user. And further to optimize the amount of propylene glycol in a DXM syrup within the range defined by the prior art, as suggested by DOBROZSI. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Applicant’s Declaration under 37 C.F.R. 1.132 (filed 02/01/2021):
	 Applicants declaration by inventor Stephen J. Bannister filed 02/01/2021 has been fully considered and is not found to provide a basis for patentability of the instantly rejected claims for reasons discussed below.
	The examiner acknowledges Mr. Bannister’s background cited in items 1-8. The examiner acknowledges Applicants position regarding the species dextromethorphan (DXM), dextromethorphan hydrobromide (DXM HBr), and dextromethorphan polistirex (DXM polistirex) in items 9-10. Applicants chemical formula has not been printed properly in the declaration (item 11). The examiner cites The Merck Index entry for dextromethorphan which includes the chemical structure. The examine acknowledges Applicants position regarding the species DXM and DXM HBr in items 12-16, and notes that The Merck index entry indicates the solubility for each species -- DXM: Practically insol in water, Freely sol in chloroform; DXM HBr: Occurs as monohydrate, Approx soly in water: 1.5% at 25° C, 5% at 50° C, 25% at 85° C, Freely sol in ethanol, chloroform. Practically insol in ether. pH of a  1% aq soln: 5.2-6.5. Reacts with alkalines forming the free base.

	The examiner acknowledges Applicants position regarding DXM polistirex and DXM HBr in items 19-21, and what Applicants regard as their invention (item 22).
	The examiner acknowledges Applicants position regarding the New Matter Rejection, particularly that “The uncomplexed nature of DXM HBr in the claimed syrup is clearly disclosed to workers in the art.” (items 23-24) and that “Unless expressly characterized as such, the definition of ‘dextromethorphan hydrobromide’ recognized by workers in the art implicitly excludes the presence of complexed sustained-release matrices.” (item 26). And further that “We did not expressly describe the DXM HBr in our formulation as not being complexed with a sustained-release matrix.”, particularly pointing to Example 2 and stating that “None of the other ingredients added to the Example 2 formulation were sustained-release matrices. Thus, it is impossible for the DXM HBr in the formulation to be complexed with a sustained release matrix. Workers in the art would readily appreciate that fact.” (item 28).
	In response the examiner notes that the instant disclosure also states that: “While this invention has been disclosed and discussed primarily in terms of specific 

    PNG
    media_image2.png
    203
    960
    media_image2.png
    Greyscale

However, the rejected claim does not simply exclude “sustained-release matrices” but rather goes further and attempts to carve out a subset of sustained release matrices complexed with DXM HBr. The examiner refers Applicants to MPEP §2173.05(i), particularly stating, in part, that: “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Applicants declaration does nothing to change the facts regarding the rejection of instant claim 22.
	Applicants position regarding the prior art rejection of instant claim 12 over DUBEY in view of DOBROZSI (items 30-52) is acknowledged. Applicants 
	In response the examiner argues that the compositions of DUBEY clearly do include DXM HBr. The examiner respectfully disagrees with Applicants position that DUBEY does not include DXM HBr as claim 1 makes clear that “c. dextromethorphan or pharmaceutically acceptable salt thereof complexed or coated with one or more an ion exchange resin” (claims 1 & 3). Furthermore, if Applicants position is that instant claim 12 excludes DXM HBr complexes (i.e. DXM polistirex), then how is claim 22 further limiting of the subject matter of instant claim 12 from which claim 22 directly depends. The disclosure of DUBEY is clearly not limited to DXM polistirex alone as they repeatedly, in the alternative, describe “dextromethorphan or pharmaceutically acceptable salt thereof complexed or coated with an ion exchange resin” [emphasis added] ([0040], [0044], [0048], [0049], [0050], [0053] and claims 1, 3, 8 & 10).

	Applicants statements in items 62-89 in view of the rejection over DOBROZSI are acknowledged.
Response to Arguments:
	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
	Applicant argues that: “The formulation of Dubey's Example 2 comprises dextromethorphan polistirex (DXM polistirex), not DXM HBr. The Examiner's reliance on the parenthetical phrase ‘comprising dextromethorphan hydrobromide as coated drug resin beads’ is misplaced. If taken literally, it would have been readily recognized by workers in the art as an error.” (p. 7, first bullet point).
	In response the examiner argues that the disclosure of DUBEY is clearly not limited to DXM polistirex alone as they repeatedly, in the alternative, describe “dextromethorphan or pharmaceutically acceptable salt thereof complexed or coated with an ion exchange resin” [emphasis added] ([0040], [0044], [0048], [0049], [0050], [0053] and claims 1, 3, 8 & 10).
	Applicants take the position that: “DXM HBr and DXM polistirex are different, non-equivalent molecules. In the context of antitussive syrups, they differ significantly in their physical, pharmaceutical, and gustatory properties.” (p. 7, bullet 
	In response the examiner acknowledges Applicant’s position. However, Applicants admit that DXM, DXM HBr and DXM polistirex are all well-known antitussive drugs, and “Their common pharmacological effect of suppressing the urge to cough derives from the fact that all three substances […] provide DXM for uptake by a patient.” (Declaration, item 9). Thus, it appears that, based on Applicants position, the three species of dextromethorphan would have been considered obvious variants in the context of the prior art to which the instantly rejected claims pertains.
	Applicants argue that “Dubey teaches away from using DXM HBr in syrups primarily because of its bitter taste and rapid release.” (p. 7, bullet point 4).
	In response the examiner argues that DUBEY literally teaches DXM HBr in syrups, and clearly teaches the substance was known to be bitter ([0014]) and sweeteners such as sucralose can mask the bitter taste ([0032]). And as discussed above DUBEY clearly teaches coated forms of DXM HBr in the alternative to complexed forms ([0061]). Furthermore, DUBEY clearly teaches the inclusion of sweeteners ([0076], [0078], [0084]), thus clearly suggesting taste masking the bitter taste of the DXM HBr in their formulations.
	Applicants arguments directed at the Examples of DUBEY (p. 18, last paragraph through p. 20, 2nd paragraph), MPEP §2123 makes clear that rejections or coated with an ion exchange resin” [emphasis added] ([0040], [0044], [0048], [0049], [0050], [0053] and claims 1, 3, 8 & 10).
	Applicants position that DXH HBr and DXM polistirex are different, non-equivalent molecules (p. 20, line 7 through p. 22, 2nd paragraph) is acknowledged.
	The examiner recognizes there are differences between the species DXH HBr and DXM polistirex, however the examiner disagrees that DUBEY is strictly limited to teaching formulations only including DXM polistirex. And more particularly, the instantly rejected claims do not exclude sustained-release matrices such as polistirex. It appears that Applicants only distinction over the prior art is the concentration (about 6 to about 25 mg/mL) of the DXM HBr in the instantly claimed antitussive syrup formulation. Yet Applicants admit that “DXM HBr is a highly soluble salt. (Declaration, item 16), and “it is widely used in aqueous OTC syrup formulations.” However, the examiner’s position is that DUBEY clearly renders obvious the claimed concentration of DXM HBr by teaching Example 1 including 30 mg DXM HBr per 5 mL (i.e. 6 mg/mL).

	The examiner respectfully disagrees. DUBEY literally teaches DXM HBr in syrups, and clearly teaches the substance was known to be bitter ([0014]) and sweeteners such as sucralose can mask the bitter taste ([0032]). And as discussed above DUBEY clearly teaches coated forms of DXM HBr in the alternative to complexed forms ([0061]). Furthermore, DUBEY clearly teaches the inclusion of sweeteners ([0076], [0078], [0084]), thus clearly suggesting taste masking the bitter taste of the DXM HBr in their formulations.

	Claims 12-13, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over DOBROZSI (US 6,846,495; published January, 2005). 
Applicants Claims
	Applicant claims an antitussive syrup formulation, said antitussive syrup comprising: (a) water; (b) dextromethorphan hydrobromide (DXM) in amounts from about 6 mg/mL to about 25 mg/mL; and (c) sweetener, said sweetener being one or more sweeteners selected from the group consisting of sugars, said sugars being present in amounts from about 200 mg/mL to about 800 mg/mL, and sugar substitutes, said sugar substitutes being present in amounts from about 2 mg/mL to about 100 mg/mL (instant claim 12).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DOBROZSI teaches compositions for improved delivery of pharmaceutical active agents in an anhydrous solvent (see whole document), including liquid elixirs (abstract). DOBROZSI teaches that “By anhydrous it is meant that the solvent contains less than about 5% water.” (col. 5, lines 22-23). Thus, the compositions are clearly taught to include at least some water, as one of ordinary skill in the art would have clearly recognized that to remove all water would have been extremely difficult or impossible. Thus, the compositions of DOBORZSI would have included at least some water (instant claim 12, water).
	DOBROZSI teaches “Actives of particularly use are those that arrest uncontrollable fits coughing. Of the antitussives available, dextromethorphan is preferred.” [emphasis added](col. 4, lines 64-66). DOBROZSI teaches that the amount of the active is present in the range of from about 0.075% to about 25% (i.e. .75 mg/mL to 250 mg/mL), preferably from about 0.28% to 10.0% (i.e. 2.8 mg/mL 
	DOBROZSI teaches “In the composition of the present invention to the user, dose level of dextromethorphan delivered to the consumer is from about 6.85 milligrams to about 30.83 milligrams per dose. In the case where the hydrobromide monohydrate salt of dextromethorphan is in the composition, the dose level of the hydrobromide monohydrate salt of dextromethorphan delivered to the consumer is from about 10.0 milligrams to about 45 milligrams per dose.” (col. 5, lines 13-20)(instant claim 12, dextromethorphan hydrobromide).
	DOBROZSI teaches the inclusion of artificial sweeteners (i.e. sugar substitutes) including aspartame, saccharin, and sucralose among others (col. 5, last paragraph) included in an amount of from about 0.001-10% (i.e. 0.01-100 mg/mL) (col. 6, lines 4-10). DOBROZSI teaches saccharin in an amount of 0.3% (3 mg/mL) (Example I)(instant claims 12 “sugar substitute”, 16-17).
	DOBROZSI teaches the inclusion of an anhydrous solvent, particularly a water-soluble or water-miscible solvent such as propylene glycol (col. 5, lines 27-30). DOBROZSI teaches the water-soluble or water-miscible solvent is present in the broad range of about 60-66.975% (600-1000 mg/mL) (claims 6, 9) and includes examples with 5% (50 mg/mL) propylene glycol (Examples I, II, V, VI, VII, VIII & X)(instant claim ). The cited references do not expressly teach the propylene glycol 
	DOBROZSI teaches dextromethorphan is preferred pharmaceutical active agent, particularly for cough suppression (i.e. antitussive), as discussed above, and does not teach or disclose the dextromethorphan is complexed with a sustained release matrices (instant claim 21). DOBROZSI further teaches that “About 1.0 ml. of the elixir dropped onto the tongue and then swallowed. Dextromethorphan is rapidly absorbed into the blood.” (col. 8, lines 34-36)(instant claim 23).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DOBROZSI is that DOBROZSI does not expressly teach a specific embodiment including all of the claimed features and thus is not seen as anticipating the instantly rejected claims, however the broader teaching clearly encompasses the instantly claimed subject matter.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dextromethorphan hydrobromide syrup formulation including about 7 mg/mL DXM, a sweetener such as a saccharin and propylene glycol suspending agent/solvent , as suggested by DOBROZSI, in order to provide an improved delivery of dextromethorphan.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant’s argument that “The specified ranges - as converted by the Examiner- already are quite broad as compared to the claimed range of from about 6 to about 25 mg/ml The conversion, however, is valid only if the density of the formulation is one.” (p. 29, lines 12-14).
	In response the examiner notes that DOBROZSI clearly teaches the density of their syrups is close to 1.07 (col. 7, line 61, col. 8, line 31, col. 9, line 42).
	In response to Applicants arguments directed at the number of species within the scope of DOBROZSI’s disclosure (p. 29-31), the examiner notes that DOBROZSI teaches “Actives of particularly use are those that arrest uncontrollable fits coughing. Of the antitussives available, dextromethorphan is preferred.” [emphasis added](col. 4, lines 64-66).
	Applicants argument directed at 22 and 23 in view of DUBEY (pp. 31-32), are acknowledged, however neither of claims 22 or 23 are rejected over DUBEY.
	Applicants argue that “New claim 24, however, specifies that the claimed syrups are aqueous syrups. None of the syrups disclosed in Dobrozsi are aqueous formulations. They comprise at most 5 wt% water Dobrozsi at col. 4, lns 60-63; see also col. 3, lns 57-63. The un-ionized form is maintained by using an anhydrous solvent. Dobrozsi at col. .5, lns 20-21. In an aqueous syrup, DXM HBr readily dissolves and dissociates, yielding protonated DXM and bromide ions. Declaration at item 79. Thus, dependent claims 24 is allowable over Dobrozsi alone
	Claims 12, 14-16, 18, 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over JAEGER (US 2006/0121066; published January, 2005).
Applicants Claims
	Applicant claims an antitussive syrup formulation, said antitussive syrup comprising: (a) water; (b) dextromethorphan hydrobromide (DXM) in amounts from about 6 mg/mL to about 25 mg/mL; and (c) sweetener, said sweetener being one or more sweeteners selected from the group consisting of sugars, said sugars being present in amounts from about 200 mg/mL to about 800 mg/mL, and sugar substitutes, said sugar substitutes being present in amounts from about 2 mg/mL to about 100 mg/mL (instant claim 12).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JAEGER teaches sucralose formulations to mask unpleasant tastes (see whole document), more particularly directed at pharmaceutically acceptable taste masking liquid excipient base for administration of a relatively large amount of unpleasant tasting medicine, the enhanced sweetness and taste masking effect are produced by the addition of sucralose to the excipient based with maintenance of a pH from about 2 to about 5 (abstract). JAEGER teaches their pharmaceutically 
	JAEGER defines the term “about” as including a range of up to 20% of a given value ([0017]). JAEGER teaches dextromethorphan hydrobromide ([0062], Table 1) “in amounts from about 0.5 to about 25 milligrams per 5 ml of the excipient base” ([0065]), which based on their definition of “about” includes an upper range of 30 mg per 5 ml or 6 mg/ml (instant claim 1, item b). JAEGER teaches their liquid excipient base is an aqueous liquid excipient base ([0009]), and includes water ([0062], Table 1: Water QS = quantity sufficient of water to make 100 %; Example 4, [0093])(instant claim 12, item-a; instant claim 12).
	Regarding instant claims 25-27, JAEGER teaches the inclusion of water sufficient to fully dissolve the maximum of 6 mg/ml dextromethorphan hydrobromide, for example, the cough syrup in Example 4 includes about 20% w/v water under acidic conditions (pH 2.7-3.7).
	JAEGER teaches the inclusion of a high fructose corn syrup in an amount of 45% w/v (450 mg/ml) in a cough syrup ([0093], Example 4)(instant claim 12, item-c; instant claim 14-15 & 24).
	JAEGER teaches the inclusion of propylene glycol and flavoring agent(s) ([0069])(instant claims 18 & 20).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JAEGER is that JAEGER does not expressly teach a specific embodiment including dextromethorphan hydrobromide in an amount of 6 mg/ml, however the broader range disclosed encompasses this range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dextromethorphan hydrobromide syrup formulation including 6 mg/mL DXM, a sweetener such as sucralose and/or high fructose corn syrup, propylene glycol, as suggested by JAEGER, in order to provide taste masked dextromethorphan hydrobromide aqueous syrup formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 13, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JAEGER (US 2006/0121066; published January, 2005). as applied to claim, 12, 14-16, 18, 20 and 22-27 above, and further in view of KANDEEPAN (US 2008/0085892; published April, 2008).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JAEGER teaches sucralose formulations to mask unpleasant tastes, as discussed above in incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JAEGER is that JAEGER does not expressly teach (1) the amount of dextromethorphan over 6 
	KANDEEPAN teaches liquid dosage forms of acetaminophen (see whole document), and particularly that “A common problem associated with liquid pharmaceutical dosage forms is poor aqueous solubility and disagreeable taste that a pharmaceutically active agent may often manifest when administered in a liquid dosage form.” ([0004]), and that “the main objective of the present invention is to provide an oral liquid dosage form comprising slightly soluble and bitter tasting acetaminophen.” ([0018]). KANDEEPAN further teaches that “In yet another embodiment of the present invention, the amount of another pharmaceutically active compound, preferably guaifenesin or dextromethorphan HBr used may be in the range of 5-30 mg/ml.” ([0023])(instant claim 12 item-b greater than 6 to about 25 mg/ml; instant claim 13). KANDEEP further teaches the inclusion of sweetening agents and that “Suitable sweetening agents useful according to the present invention include mainly sucrose, sorbitol, sucralose and the like. The sweetening agents may be used in the range of 0.1 to 25 gram per 100 mL.” (i.e. 1 to 250 mg/ml) ([0029])(instant claim 17). KANDEEP further teaches the inclusion of propylene glycol in an amount of 125 mg/ml (Examples 1 & 2)(instant claims 19 & 21).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a dextromethorphan hydrobromide syrup formulation including 6 mg/mL DXM, a sweetener such as sucralose and/or high fructose corn syrup, propylene glycol, as suggested by JAEGER, in order to provide taste masked dextromethorphan hydrobromide aqueous syrup formulation, and further to include a suitable amount of propylene glycol for an oral liquid solution dosage form per the teaching of KANDEEP, includes 125 mg/ml, and to include dextromethorphan HBr used may be in the range of 5-30 mg/ml and sucralose in the range of 1 to 250 mg/ml, as suggested by KANDEEP for oral liquid dosage forms.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
ROWE (“Handbook of Pharmaceutical Excipients, 6th ed.,” (2009) entry for “Propylene Glycol” pp. 592-593) is cited as teaching propylene glycol as a pharmaceutical excipient useful for oral solutions in an amount of approximately 10-25% (i.e. 100-250 mg/ml)(p. 592, Table 1). ROWE further teaches propylene glycol “is a better general solvent than glycerin and dissolves a wide variety of materials” (p. 592, item 7, 1st paragraph). Ansel et al. (“Pharmaceutical Dosage Forms and Drug Delivery Systems,” 7th ed. (1999) Chapter 12, Solutions, pp. 296-345) is cited as teaching pharmaceutical syrup formulation (p. 311, col. 1 §Syrups through p. 318, col. 2, 1st paragraph). SWEETMAN (“Martindale, The complete drug reference,” 33rd ed. (2002), pp. 1082-1102) is cited as teaching cough suppresant drugs including dextromethorphan (p. 1087, col. 2, §Dextromethorphan) and particularly that “Dextromethorphart hydrobromide is reported to act within half an hour of administration by mouth and to exert an effect for up to 6 hours. It is given by mouth in doses of 10 to 20 mg every 4 hours, or 30 mg every 6 to 8 hours, to a usual maximum of 120 mg in 24 hours. Children aged 6 to 12 years may be given 5 to 10 mg every 4 hours or 15 mg every 6 to 8 hours to a maximum of 60 mg in 24 hours, and children aged 2 to 6 years 2.5 to 5 mg every 4 hours, or 7 .5 mg every 6 to 8 hours, to a maximum of 30 mg in 24 hours.” (p. 1088, col. 2, §Uses and Administration).
Claims 12-23 are pending and have been examined on the merits. Claims 22-23 are rejected under 35 U.S.C. 112(a) (new matter); claim 25 is rejected under 35 U.S.C. 112(b); and claims 12-23 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, a composition where the drug is incorporated into a sustained release matrix but not complexed with the matrix would still meet the limitations of the claims.
        2 Merriam-Webster’s Collegiate Dictionary, 11th ed. (2004), p. 62, entry for “aqueous.”